                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

ALEXANDER GIFFORD,

       Plaintiff,                                   Case No. 1:19-cv-10257
v.                                                  Honorable Thomas L. Ludington

FEDERAL BUREAU OF INVESTIGATION,

      Defendant.
_________________________________/

           ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
              RECOMMENDATION AND DISMISSING COMPLAINT

       On January 25, 2019, Plaintiff filed a pro se complaint against the FBI claiming that he

provided information leading to the capture of the Golden State Killer and seeking $540,000 in

damages. The matter is subject to sua sponte screening under 28 U.S.C. § 1915(e)(2)(B) for

frivolity or failure to state a claim. On January 31, 2019, pre-trial matters were referred to

Magistrate Judge Patricia T. Morris. On February 11, 2019, Judge Morris issued a report,

recommending that the Court dismiss Plaintiff’s complaint for lack of jurisdiction and based on

sovereign immunity. ECF No. 7.

                                               I.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of

a Magistrate Judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must

be stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If

objections are made, “[t]he district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review

requires at least a review of the evidence before the Magistrate Judge; the Court may not act

solely on the basis of a Magistrate Judge’s report and recommendation. See Hill v. Duriron Co.,
656 F.2d 1208, 1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept,

reject, or modify the findings or recommendations of the Magistrate Judge. See Lardie v. Birkett,

221 F. Supp. 2d 806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F.Supp.2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination,

“without explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y

of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections,

“[t]he functions of the district court are effectively duplicated as both the magistrate and the

district court perform identical tasks. This duplication of time and effort wastes judicial resources

rather than saving them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 II.

       On February 25, 2019, Plaintiff post-marked his objections. Plaintiff does not contest

Judge Morris’s finding that his claims fail for want of jurisdiction and due to sovereign immunity

but contends that “subject matter outweighs procedural perfection and correction is required.”

This is non-responsive to the report and recommendation.

                                                III.

       Accordingly, it is ORDERED that Plaintiff’s objections, ECF No. 9, are OVERRULED.




                                                -2-
      It is further ORDERED that Judge Morris’s report and recommendation, ECF No. 7, is

ADOPTED.

      It is further ORDERED that the complaint, ECF No. 1, is DISMISSED with prejudice.




                                                                       s/Thomas L. Ludington
                                                                       THOMAS L. LUDINGTON
                                                                       United States District Judge
Dated: March 11, 2019


                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         on Alexander Roy Gifford, 9873 County Road 489, Atlanta, MI 49709
                         by first class U.S. mail on March 11, 2019.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                    -3-
